RENDERED: APRIL 8, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals
                           NO. 2020-CA-0772-WC

MICHAEL HARDIN                                                   APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-12-69227


BROWN FORMAN CORPORATION;
DANIEL CAMERON, ATTORNEY
GENERAL OF KENTUCKY;
HONORABLE GRANT ROARK,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                             APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

COMBS, JUDGE: Appellant, Michael Hardin, appeals from the May 15, 2020,

opinion of the Workers’ Compensation Board which held that the Administrative
Law Judge (the ALJ), correctly determined that KRS1 342.730(4) effective July 14,

2018, applies to Hardin’s award of permanent total disability benefits.2 After our

review, we affirm.

                The facts are not in dispute. The issue before us is a purely legal one.

On appeal, Hardin contends that retroactive application of the 2018 amended

version of KRS 342.730(4) to his award of permanent total disability benefits

violates the equal protection clause and the contracts clause of the Kentucky

Constitution. In relevant part, the statute provides that: “[a]ll income benefits

payable pursuant to this chapter shall terminate as of the date upon which the

employee reaches the age of seventy (70), or four (4) years after the employee’s

injury or last exposure, whichever last occurs.”

                After Hardin filed his petition for review in this Court, the Attorney

General filed a motion to stay the appeal on the ground that several appeals

contesting the constitutionality of KRS 342.730(4) were currently pending before

the Supreme Court. By order entered on July 29, 2020, this Court granted the

motion and ordered that the appeal be held in abeyance. On September 27, 2021,

the Attorney General filed a motion to return the appeal to the active docket in



1
    Kentucky Revised Statutes.
2
 The Board noted that as an administrative tribunal it had no jurisdiction to rule on the
constitutionality of a statute and was without authority to render a decision based upon the issue
Hardin raised on appeal.

                                                -2-
light of the decisions rendered in Dowell v. Matthews Contracting, 627 S.W.3d

890 (Ky. 2021) and Cates v. Kroger, 627 S.W.3d 864 (Ky. 2021). By order of this

Court entered on October 29, 2021, the motion was granted.

              In Holcim v. Swinford, 581 S.W.3d 37 (Ky. 2019), our Supreme

Court previously held that the July 14, 2018, amendment to KRS 342.730(4)

“applied retroactively to all claims where (1) the injury occurred after December

1996 and (2) had not been fully and finally adjudicated, are in the appellate

process, or for which time to file an appeal has not lapsed, as of the effective date

of the Act . . .”. Cates, 627 S.W.3d at 868 n.4.

              Cates holds as follows:

              [T]he 2018 amendment classifies recipients based only
              on age, entirely unrelated to their old-age social-security
              eligibility. This age classification prevents a duplication
              of benefits, which we have found, to be a legitimate state
              interest and applies to all those receiving workers’
              compensation equally. So the current version of KRS
              342.730(4) is not violative of the Equal Protection Clause
              because the age classification is rationally related to a
              legitimate state purpose.

Id. at 871.

              Dowell holds that the 2018 amendment to KRS 342.730(4) does not

violate the contracts clause of the federal or Kentucky constitutions:

              [T]he benefits an employee may receive following a
              work-related injury are not a result of a bargained-for
              exchange following an offer, acceptance, and
              consideration, but are the result of a statutory scheme

                                          -3-
            intended to provide a form of insurance for Kentucky
            employees in case of injury. Because the [Workers’
            Compensation Act] does not form a contract, there are no
            contractual rights that the amendment to KRS 342.730(4)
            could infringe; thus, the fundamental premise of a
            Contracts Clause analysis -- the existence of a contract --
            is absent, and our analysis ends.

Dowell, 627 S.W.3d at 895.

            Accordingly, we are compelled to affirm the May 15, 2020, opinion of

the Workers’ Compensation Board.


            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE
                                          ATTORNEY GENERAL OF
Stephanie N. Wolfinbarger                 KENTUCKY:
Louisville, Kentucky
                                          Matthew F. Kuhn
                                          Brett R. Nolan
                                          Alexander Y. Magera
                                          Frankfort, Kentucky

                                          BRIEF FOR APPELLEE BROWN
                                          FORMAN CORPORATION:

                                          David D. Black
                                          Louisville, Kentucky




                                        -4-